Citation Nr: 1626273	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  13-09 463A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS).

2.  Entitlement to service connection for bilateral foot condition.

3.  Entitlement to service connection for a neurological condition related to his service-connected thoracolumbar spine disorder.

4.  Entitlement to service connection for a dental disability for compensation and Department of Veterans Affairs (VA) outpatient treatment purposes, claimed as bruxism and temporomandibular joint disorders (TMJ).


REPRESENTATION

Veteran represented by:	David Russotto, Attorney



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran service in the U.S. Navy from January 2002 to July 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded a Board hearing in April 2016 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

The Veteran's claims file is located in both VBMS and Virtual VA.  All records have been reviewed.

The issue(s) of entitlement to service connection for a neurological condition due to his service-connected thoracolumbar spine disorder and entitlement to compensation and treatment for a dental disorder, to include bruxism and TMJ, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran currently has IBS which began in service.

2.  The Veteran currently has bilateral plantar fasciitis as a result of his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for IBS have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102 , 3.303 (2015).

2.  The criteria for service connection for bilateral plantar fasciitis have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102 , 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The Veteran was provided VCAA notice in April 2011.  The Veteran was afforded a Board hearing in April 2016, where he was accompanied and represented by his attorney.  The Veteran's attorney demonstrated actual knowledge of the information needed to support the Veteran's claims. 

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist as required by the VCAA.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with these issues given the fully favorable nature of the Board's following decision.

Service Connection

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran served as a Field Medical Service Technician, and has had some medical training and experience greater than the average lay person and is therefore competent to provide increased insight into assigning his symptoms to diagnoses. 

During his April 2016 Board hearing, the Veteran reported he was a hospital corpsman.  He described his medical training and learned the association of symptoms and diagnoses.  He qualified his statements by noting he was not a medical doctor and that his diagnoses were "signed off" by physicians, but that he was generally accurate in his suggested diagnoses.  He stated he was currently working on his doctorate in healthcare administration.


IBS

During his hearing, the Veteran noted that there is no real cause of IBS, it is just created over time.  He stated that in service he had "a couple colonoscopies" due to symptoms he was having, but the colonoscopies did not show anything, so he was diagnosed with IBS.  He was started on medication in service.  The medication, Dicyclomine, was to settle the "hyperactivity" of the bowels.  He stated he has continued to take the medication from service to the present.  He reported he continued treatment with a private physician, Dr. K., who initially prescribed medication, but that he now goes to the VA because it is less expensive.  The Veteran testified that he has been continuously treated for IBS from service to the present.  He continued to take medication, which could sometimes improve or stop his symptoms, but he continued to be treated for IBS.  

In February 2007, the Veteran reported recurrent left lower quadrant pain which started six months prior.  He noticed bloody stool.  The assessment was of an unclear etiology, and an abdominal exam and hemocrits were ordered.  

In November 2007, the Veteran requested colonoscopy due to a positive family medical history--his father had colon cancer.  

In December 2007, the Veteran was noted to have a history of abdominal pain in the left lower quadrant.  He underwent a sigmoidoscopy, and random cold biopsies were taken.  He complained of intermittent cramping on the left side with occasional loose stools alternating with constipation.  He had bloating after meals and left lower quadrant pain which felt "crampy/colicky."  His sigmoidoscopy was normal, and a CT of the abdomen was normal.  The assessment was "the symptoms are likely due to IBS.  Will give a trial of Bentyl.  Education."

In May 2008, the Veteran denied foot trouble, stomach or intestinal trouble, rectal disease, recurrent back pain or any back problem or numbness or tingling during a reported of medical history.  A medical examination included a normal evaluation of the mouth, anus and rectum, spine, feet, and abdomen.  However, a June 2008 record noted the Veteran was on Dicyclomine due to abdominal cramping.  

In May 2011, during his medical history and evaluation, the Veteran listed a diagnosis of IBS, well-controlled with diet.  He endorsed stomach or intestinal trouble. 

In June 2011, the Veteran was afforded a fee-basis VA examination.  He reported that his IBS had existed for five years and caused alternating diarrhea and constipation.  He "was not receiving treatment for his condition."  His abdominal examination did not reveal any abnormalities.  For the IBS claim, the examiner noted there was no diagnosis because there was no pathology to render a diagnosis.  But then the examiner wrote "intestine condition does not cause anemia.  There are no findings of malnutrition."

In November 2012, the Veteran established care with the VA and reported his IBS/lactose intolerance.  Regarding his IBS, he described alternating constipation and diarrhea.  He avoided dairy due to his lactose intolerance.  He was given a trial of Dicyclomine, as needed.  In May 2013, Dicyclomine provided small improvement, so he was given additional prescription of Sertraline for his IBS symptoms.  In April 2015, the Veteran's current prescriptions included Dicyclomine, issued in November 2013, to be taken four times a day as needed for IBS symptoms, and Amitriptyline to be taken at bedtime for IBS symptoms.  

In January 2015, Dr. K. provided a letter that he diagnosed the Veteran with IBS in October 2011 due to frequent diarrhea and moderate left lower quadrant cramps.  Dr. K. noted the Veteran had been on Dicyclomine since 2007, after a sigmoidoscopy, and Dr. K. continued this prescription.  He stated that he believed the Veteran's IBS was "service connected" since his left lower quadrant pain was listed on military health records from 2007.  In 2012, Dr. K. had to refill the Dicyclomine because of IBS symptom recurrence.

In November 2015, the Veteran had a normal colonoscopy, but it was noted that he "may have IBS."  Probiotics were recommended and he was assessed with "IBS with diarrhea."

Given that the evidence shows that the Veteran had symptoms of IBS, and a diagnosis of IBS (with medication prescribed) in service, as well as continued symptoms and treatment for IBS post-service, the Board finds that entitlement to service connection for IBS is warranted.

Plantar fasciitis

During the April 2016 hearing, the Veteran testified that he has plantar fasciitis due to compression of the nerves and tendons underneath the heel from all the marching and running he did in service.  He stated the last run test he had to complete during service was performed on a low-impact treadmill because he could not run on pavement.  He stated that during service he provided preliminary diagnoses of plantar fasciitis for other soldiers, which would be signed off on by a physician.  He recognized plantar fasciitis in himself because when he would stand for too long "and in formation or marching, [he'd] feel it."  Corpsman carried an additional bag on forced marches, so his pack during marches was roughly 80 pounds, and his gear was roughly 20 to 30 pounds.  He believed this marching with excess weight caused his plantar fasciitis.  He was given inserts in service, and he felt that they helped.  He stated he still wore shoe inserts, and he continued to have pain if he stood for too long a period of time.  Post-service he was provided inserts by the VA.  He was unsure of the date, but he did not start to seek service with the VA until 2012, so at some point after 2012.  

On his November 2001 enlistment evaluation, the Veteran was noted to have mild asymptomatic pes cavus.  In August 2006, the Veteran twisted his right ankle.  During the evaluation for his right ankle it was noted that he had no foot or plantar abnormalities and no tenderness to palpation of the right heel.  In August 2007, the Veteran filled out a post-deployment questionnaire.  He endorsed "swollen, stiff or painful joints," "back pain," and "muscle aches."  No diagnoses were provided at that time.  

In June 2008, the Veteran reported pain in the arch of his right foot which worsened while walking, running and jumping.  His right foot was tender to palpation along the arch of the right foot.  He was noted to have swelling of the plantar aspect, tenderness on palpation of the plantar aspect of the heel and tenderness on palpation of the plantar aponeurosis.  The pain increased with weight-bearing and was relieved with relaxation.  He reported the pain had been on and off for the past few years.  He was assessed with plantar fasciitis of the right foot.  

In August 2008, Nunnery Orthoptic and Prosthetic Technologies provided the Veteran with bilateral custom foot orthotics.  The Veteran complained of plantar fasciitis of the right foot.  He reported morning cramping and foot pain.  He had high arches.

On his May 2011 medical history, the Veteran did not endorse "foot trouble."  In June 2011, the Veteran was afforded a fee-basis VA examination.  The examiner noted that the Veteran complained of bilateral pes planus, and that the claim was for service connection for pes planus.  The Veteran noted this was recorded in error, and he did not have pes planus, but a foot condition which resulted in pain and stiffness with standing and walking.  He stated he had these symptoms for five years and that he had been treated with orthotics.  On physical examination, there was no edema, disturbed circulation, weakness, atrophy, tenderness, heat, redness or signs of deformity.  There was no evidence of "pes planus, pes cavus, hammer toes or hallux valgus."  The examiner indicated that there were no functional limitations to standing and walking.  The Veteran did not have "corrective shoe wear."  Weightbearing and non-weightbearing x-rays of the Veteran's feet were within normal limits.  Regarding the Veteran's "flat foot" claims, the examiner noted there was "no diagnosis because there was no pathology to render a diagnosis."

In January 2013, the Veteran reported to VA providers that he had a medical history of plantar fasciitis.  

In January 2015, Dr. K. provided a letter stating that he diagnosed the Veteran with plantar fasciitis in November 2014 based on moderate pain and tenderness under the heels and inward bowing of the Achilles tendons.  The Veteran reported that his symptoms started in 2003, following marches.  Dr. K. stated that he believed the plantar fasciitis was more likely than not "service connected" because the Veteran had foot complaints in his service health records in 2008 and that the inserts that were provided improved his symptoms.

In September 2015, Dr. S.K., chiropractor, provided an opinion that the Veteran's current plantar fasciitis was as likely as not related to injuries sustained during his service.  Dr. S.K. noted that the Veteran was required to participate in long hikes carrying upwards of 100 pounds of gear.  He noted the Veteran had "at least six documented times in his service medical records in 2008 that he was treated for his right foot.  He was issued bilateral custom foot orthotics in June 2008."  The Veteran had palpable adhesions along the entirety of the plantar fascia bilaterally and decreased mobility in the great toe bilaterally.    

Here, the Veteran described the onset of bilateral foot pain in service after prolonged marches with packs weighing 100 pounds or greater, and with prolonged running.  As a medical corpsman, he recognized these symptoms as similar to those of soldiers he treated who were diagnosed with plantar fasciitis.  In service, the Veteran complained of right foot pain, was diagnosed with plantar fasciitis, and was provided bilateral custom orthotics in 2008.  He testified at his 2016 Board hearing that he had received updated orthotics from the VA more recently.  Although the Board could not find this treatment in his record, the Board believes the Veteran's statement is credible.  Dr. K. and Dr. S.K. have indicated the Veteran currently has bilateral plantar fasciitis as a result of his service history.  Although the 2011 fee-basis VA examiner found that there was no pathology for a diagnosis, the examiner was working under the impression that the claim was one for pes planus.  Given the in-service treatment for right foot plantar fasciitis, the Veteran's service as a medical corpsman with heavy-pack marches, the Veteran's credible statements that his foot pain began in service and continues to the present, and the statements from Drs. K. and S.K. regarding a link between the Veteran's current plantar fasciitis and his service, the Board finds that entitlement to service connection for bilateral plantar fasciitis is warranted.


ORDER

Entitlement to service connection for IBS is granted.

Entitlement to service connection for bilateral plantar fasciitis is granted.


REMAND

Neurological disorder

As he was discharging from service, the Veteran filed claims of entitlement to service connection for a thoracolumbar spine disorder and entitlement to service connection for sciatica.  In an April 2012 rating decision, the RO granted entitlement to service connection for a thoracic compression fracture, claimed as a thoracolumbar spine disorder.  During the 2016 Board hearing, the parties discussed rephrasing the claim on appeal, then listed as entitlement to service connection for sciatica, as one for entitlement to service connection for a lumbar spine disorder with neurological manifestations.  Upon review of the record after the hearing, the Board notes that the grant of entitlement for a thoracis spine disorder was a grant based on a claim for a thoracolumbar spine disorder, and that this encompasses the Veteran's complaints of low back pain in service.  As such, the Board is instead rephrasing the claim on appeal as one for a neurological disorder associated with the Veteran's service-connected thoracolumbar spine disorder.

During his hearing, the Veteran described his neurological symptoms as one of a "pinched nerve near the sacral joint which affected his left leg."  He felt that this was due to wear and tear of service with carrying heavy ruck sacks and "lifting stuff."  He stated that outside of service he was prescribed Gabapentin to address his neurological complaints.  He stated he had suffered from radicular symptoms since a 2002 ruck sack march, which was particularly difficult (the "worst").  

In May 2009, the Veteran complained of a three day history of low back pain.  He was experiencing bilateral muscle spasms in his low back.  He had no leg weakness and no numbness of the legs.  A neurological evaluation was normal.  He was diagnosed with lumbar back strain.  In May 2011, the Veteran additionally did not endorse recurrent back pain or "numbness/tingling." 

In June 2011, the Veteran was afforded a fee basis VA examination.  He had negative straight leg raise tests bilaterally, and no neurological symptoms were noted during the evaluation.  Regarding the claim for a thoracolumbar spine disorder, the examiner diagnosed a "old thoracic compression fracture with subjective complaints of back pain."  The Veteran was noted to not have any sensory deficits from L1-L5 or any sensory deficits of S1 (to pinprick).  He had normal knee and ankle jerk reflexes.  Regarding his claim for sciatica, the examiner noted that no diagnosis was provided because there was "no pathology to render a diagnosis."

In January 2015, Dr. K. noted the Veteran had moderate low back pain and left sciatica radiating to the thigh, which he assessed in October 2011.  Dr. K. opined that it was more likely than not that the sciatica was related to the Veteran's service because his low back pain was listed on military health records in 2009.  The Veteran reported his sciatica began in 2006.  

In September 2015, Dr. S.K., chiropractor, noted that the Veteran's complaints of low back pain and sciatica were as likely as not related to his service.  During the interview, the Veteran reported that in 2003, while in corpsman school practicing injections with a lab partner, his partner "injected the needle too deep into his left gluteal and nicked his nerve."  After physical examination, Dr. S.K. assessed moderate lower extremity radiculopathy based on "decreased left patellar reflex" and decreased left L5 dermatome.

In February 2016, a thoracolumbar spine questionnaire was provided.  Oddly, this examination was signed by a psychiatrist.  The psychiatrist diagnosed left sciatica with left piriformis syndrome.  The Veteran had normal muscle strength, reflex and sensory evaluations.  He had a positive straight leg raise test on the left.  He was noted to not have radicular pain or other signs or symptoms due to radiculopathy.  He was noted to have neurologic abnormalities related to his spine as "his positive straight leg raise secondary to sciatica."

Given that the medical records regarding the Veteran's current diagnosis are contradictory (and one was provided by a psychiatrist), the Board finds that an additional examination and opinion are necessary.   

Dental

The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  The Veteran's attorney acknowledged during the Board hearing that he knew that dental claims were handled differently than medical claims, and that not all diagnosed dental disorders were conditions for which service-connected compensation benefits could be provided.  The attorney additionally initially brought up the wish for treatment benefits for the Veteran's dental disorder.  

The Veteran initially filed a claim for a dental disorder, which was recorded as a claim for bruxism/teeth grinding.  Bruxism/teeth grinding are not dental conditions listed under DCs 9900-9916.  However, during the Board hearing and in statements, the Veteran reported he has been assessed with TMJ as well.  TMJ is a dental condition listed under DC 9905.

Service treatment records for the Veteran's jaw surgery are limited, but noted that in March 2008 he underwent a "Ramus/Bottle bone graft in the sinus lift, upper right and upper left."  The implant was placed into his jaw.

The Veteran was not afforded a VA examination for his claim, as it was noted that bruxism was not a service-connectable disorder.  As the record indicates he may have additional jaw/dental disorders which may be service-connectable, the Veteran must be afforded a VA examination. 

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  A claim for service connection for a dental condition for purposes of compensation must also be considered to be a claim for service connection for a dental disability for purposes of VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).

As the Veteran's attorney noted that he had less experience with dental claims, the Board will provide the following information:  Those Veterans having a service-connected, noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma (Class II(a)) may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability.  See 38 C.F.R. § 17.161(c).  Replaceable missing and broken (fractured) teeth may be considered service connected solely for the purposes of determining entitlement to dental examination(s) or outpatient dental treatment.  See Simington v. West, 11 Vet. App. 41 (1998).  Trauma, as defined for purposes of dental treatment eligibility, connotes damage caused by the application of sudden, external force, brought to bear outside a clinical setting; for these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a Veteran's military service.  38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97 (1997); see also Nielson v. Shinseki, 607 F.3d 802, 808-09 (2010) (holding that "service trauma" in 38 U.S.C. § 1712(a)(1)(C) means an injury or wound produced by an external physical force during the service member's performance of military duties; this definition excludes the intended result of proper medical treatment and psychological stress not the result of malpractice).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a neurological examination.  After review of the record, interview of the Veteran, and physical examination of the Veteran, the examiner must provide the following:

a) Diagnose any neurological disorders the Veteran may have, to include radiculopathy, sciatica, or piriformis syndrome.

b) For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the neurological disorder began during, or is otherwise related to, service.

c) For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the neurological disorder is due to his service-connected thoracolumbar spine disorder.

Provide a complete explanation for each opinion expressed.

2.  Schedule the Veteran for a dental examination.  After review of the record, interview of the Veteran, and physical examination of the Veteran, the examiner must provide the following:

a) Diagnose any current dental/jaw disorders.  [The Veteran has indicated a diagnosis of TMJ.]

b) For each diagnosed disorder, the examiner should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the dental disorder began during, or is otherwise related to, service.

Provide a complete explanation for each opinion expressed.

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all applicable benefits for each claim is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran and his attorney, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


